Citation Nr: 1626017	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic allergies. 

2.  Entitlement to a rating in excess of 10 percent for service connected external compartment syndrome, right lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for service connected external compartment syndrome, left lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 2000 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, in pertinent part, denied the Veteran's claim for service connection for chronic allergies and denied increased ratings for service-connected bilateral lower extremity external compartment syndrome, respectively.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.

The Board notes that additional evidence, to include VA treatment records dated through March 2012, have been added to the record since the issuance of the October 2011 supplemental statement of the case (SSOC).  These records were considered by the agency of original jurisdiction in the August 2013 rating decision regarding the Veteran's increased rating claims.  However, such records were not considered by the AOJ in the October 2012 SSOC addressing the issue of entitlement to service connection for chronic allergies.  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran has submitted a February 2010 private statement from Dr. C. S., a VA opinion to determine the nature and etiology is required to decide the claim for service connection for chronic allergies. 

With regard to the Veteran's claimed chronic allergies, he has alleged that this disability had its onset in service or was aggravated by his service.  The Veteran's service treatment records document one occasion on which he was treated for allergies in March 2001.  Post-service treatment records reflect diagnosis of seasonal allergies and notes that the Veteran had begun desensitization treatments with an allergist.  A February 2010 statement from Dr. C. S. noted that he had treated the Veteran for allergic rhinitis in April and May of 2008 and prescribed Flonase.  However, this statement contained no etiological opinion nor any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Veteran has not yet been afforded a VA examination to determine the nature etiology of his claimed chronic allergies.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Referable to the Veteran's claimed chronic allergies in a March 2010 statement, the Veteran reported that he had received treatment from a private physician.  The name of this provider was not identified.  In addition, the February 2010 statement from Dr. C. S. noted that he had treated the Veteran in April and May 2008, but those records are not in the record.  A VA treatment note in September 2011, noted that the Veteran "continues [follow up] with his allergist for desensitization therapy," however such treatment records are also not associated with the file.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed chronic allergies.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Finally, with respect to the Veteran's claims for increased ratings for service-connected bilateral lower extremity external compartment syndrome, the Board notes that a rating decision issued in August 2013 denied such benefits.  Thereafter, in August 2013, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement for increased ratings for service-connected bilateral lower extremity external compartment syndrome.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.
2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include the allergist refered to in the September 2011 VA treatment note, the private physician referred to in the Veteran's February 2010 statement, and records from Dr. C. S.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Baltimore, Maryland VA Medical Center dated from March 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed chronic allergies.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify whether the Veteran currently has chronic allergies, or has had such a diagnosis at any time during the pendency of his May 2008 claim. 

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during service, or is otherwise related to, caused, or aggravated by service.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disabilities.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




